OPINION
PER CURIAM.
Plaintiff Crystal Meredith, on behalf of her son Joshua Ryan McDonald, appeals the decision of the district court to uphold the student assignment plan of the Jefferson County Public Schools, which includes racial guidelines. The district court concluded that the assignment plan met the constraints of the Equal Protection Clause of the Fourteenth Amendment because the school board had a compelling interest to use the racial guidelines and applied them in a manner that was narrowly tailored to realize its goals. McFarland v. Jefferson County Public Schools, 330 F.Supp.2d 834 (W.D.Ky.2004).
Because the reasoning which supports judgment for defendants has been articulated in the well-reasoned opinion of the district court, the issuance of a detailed written opinion by this court would serve no useful purpose.
The judgment of the district court is affirmed.